Peters, J.
I give no opinion upon several questions discussed by the counsel in this case, because they do not arise out of the record before us.
The action is trespass de bonis asportatis ; but it does not appear from the bill of exceptions allowed on the trial, that the defendants ever intermeddled with the property in question directly or indirectly ; though it is admitted, that if the defendants ever did take and carry away the property, it was done before the plaintiffs acquired any title thereto, or possession thereof. This hypothetical statement admits nothing, unless it be that the defendants have done nothing, and that the plaintiffs have no cause of action.
It is also admitted, that after the property was taken and carried away, “ if ever,” by the defendants, the plaintiffs demanded it of Sage, one of the defendants, and requested permission to search his buildings, to ascertain whether it could not be there found. In an action of trover, a demand and refusal is sufficient evidence of a conversion, although it is not of itself a conversion, but is no foundation for an action of trespass, which is a tortious invasion of the possession of another. In a case so plain, illustrations, arguments and authorities are useless.
I am of opinion, that there is no error in the judgment complained of.
Hosmer, Ch. J. and Brainard and Bristol, Js. were of the same opinion.
Judgment affirmed.